Citation Nr: 1144769	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased disability evaluation for degenerative joint disease of the right shoulder disability, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971 with service in the Republic of Vietnam from November 1970 to May 1971.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Due to a subsequent change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Muskogee, Oklahoma.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  As will be discussed in further detail below, the Board finds that service connection for PTSD is warranted.  Thus, the Board is granting this aspect of the Veteran's appeal.  In addition, the Veteran has asserted that he is unable to work as a result of his psychiatric problems and his already service-connected right shoulder disability.  Accordingly, the Board concludes that it does have jurisdiction over the issue of entitlement to TDIU.  

For the reasons set forth below, the Veteran's claims for service connection for hearing loss and tinnitus, an increased rating for his service-connected right shoulder disability, and a TDIU are is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
FINDINGS OF FACT

1.  The Veteran had active duty in the Republic of Vietnam, where he experienced combat.  He has been found to be entitled to the Combat Infantryman Badge.  

2.  The Veteran has PTSD attributable to the traumatic events that he experienced as a result of participation in combat during his service in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the Veteran's claim for service connection for PTSD.  Accordingly, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Law and Analysis

In this case, the Veteran contends that he has PTSD that is related to his combat experience while serving in the Republic of Vietnam.  

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection, a claimant must generally submit evidence of:  (1) a current disability; (2) service incurrence or aggravation of an injury or disease; and (3) a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f).  See also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002) & Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified-a veteran's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen, 10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).
However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are:  received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).

Here, the Veteran alleges that he has a current diagnosis of PTSD stemming from combat exposure while serving in the Republic of Vietnam.  In particular, he maintains that, as a result of his combat duties, he cleared mine fields and saw two enemy soldiers "blown up" while they were trying to recover explosives.  Service personnel records confirm the Veteran's service in the Republic of Vietnam from November 1970 to May 1971.  

In this regard, the Board acknowledges that service personnel records also reflect that, during the Veteran's service in Vietnam, he served as a radio operator.  In addition, service personnel records show that the Veteran was trained in explosives and demolition but, in March 1970 (prior to arriving in Vietnam), he was notified that he had failed the explosive and demolition course "due to . . . [his] negative attitude" and "an obvious lack of effort on . . . [his] behalf."  

Significantly, however, the claims folder contains a copy of a February 2007 letter in which the National Personnel Records Center (NPRC) confirmed the Veteran's combat service.  In that correspondence, the NPRC specifically stated the Veteran is entitled to multiple combat awards, including the Combat Infantryman Badge.  Thus, combat exposure is conceded.

Furthermore, the claims file contains numerous medical records reflecting diagnoses of PTSD based on the Veteran's history of in-service stressors.  For instance, at a February 2007 VA outpatient evaluation, the Veteran reported that, during his service in Vietnam, he witnessed trauma, watched people (who were burned) die (by being "blown into pieces"), and saw Viet Cong "torching people and lighting up a whole village with people getting burned."  Based on an interview with the Veteran (including these descriptions of his in-service stressors), the examining VA psychiatrist diagnosed PTSD.  Subsequent medical records, including in particular a report of a May 2009 VA outpatient psychiatric evaluation, confirmed a diagnosis of PTSD based on the Veteran's combat stressors.  

As this evidence illustrates, the Veteran served in the Republic of Vietnam, was involved in combat operations, and is entitled to wear the Combat Infantryman Badge.  Because his stressors are related to combat, his lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors.  Further, he has been diagnosed with PTSD as a result of his in-service combat-related stressors.  Accordingly, based on this evidentiary posture, the Board finds that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

Although further delay is regrettable, additional development is necessary prior to a final adjudication of the claims remaining on appeal.  

Initially, as discussed in the previous portion of this decision, the Veteran served in combat during at least a portion of his service in the Republic of Vietnam.  Accordingly, his exposure to acoustic trauma during his active duty is conceded.  Thus, the question remains as to whether the Veteran has a current hearing loss disability and tinnitus that are associated with his now conceded in-service acoustic trauma.

In this regard, the Board notes that, in March 2009, the Veteran underwent a VA audiological evaluation at which time he complained of tinnitus for the past several years as well as difficulty hearing and understanding people.  While the Veteran reported having a history of noise exposure during his two year service in a Rifle Platoon in Vietnam, he also stated that he had post-service noise exposure as a civilian when he worked as a spot welder on an assembly line.  Significantly, however, the examining audiologist did not express an opinion as to whether the Veteran's hearing loss and tinnitus is related to his conceded in-service acoustic trauma or his admitted post-service occupational noise exposure.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); & Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Here, the Board finds that a VA examination is necessary to determine whether the Veteran's current hearing loss and tinnitus are related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

Furthermore, the Veteran contends that his right shoulder disability is more severe than the current 20 percent evaluation indicates.  Indeed, the Veteran has reported, in essence, that his symptoms, to include pain and limitation of motion of his right shoulder, have worsened.  

In this regard, the Board notes that the most recent VA examination of the Veteran's right shoulder was conducted in September 2006, more than five years ago, and does not contemplate the Veteran's subsequent treatment, including subsequent MRI reports, or his recent contentions regarding the current severity of his symptomatology.  Additionally, the Board notes that the Veteran's representative has requested a new VA examination of the Veteran's right shoulder to assess the current severity of this disability.  The Board agrees, in light of the evidentiary posture of this issue, that a contemporaneous VA examination to assess the current nature, extent, and severity of his right shoulder disability is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); & VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Moreover, as this case is being remanded, all outstanding, pertinent treatment records, since May 2009, must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

2.  Also, obtain and associate with the claims file copies of any records of outpatient hearing loss, tinnitus, and right shoulder treatment that the Veteran may have received at the Oklahoma City VA Medical Center since May 2009.  All attempts to locate such records should be documented. 

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary tests should be performed.

For any hearing loss and tinnitus diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service, is otherwise related to the Veteran's active duty, or is consistent with his combat service.  In answering these questions, the examiner should discuss the effect of the Veteran's conceded in-service acoustic trauma, as well as his admitted post-service occupational noise exposure as a spot welder on an assembly line, on any hearing loss disability and tinnitus diagnosed on examination.  

The report of examination should include a complete rationale for all opinions expressed.  

4.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected right shoulder degenerative joint disease disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent symptomatology should be annotated in the examination report(s).  In particular, the examiner should:  

(i)  provide the ranges of motion (in degrees) of this joint.  

(ii)  discuss whether the Veteran's right shoulder exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his shoulder repeatedly over a period of time.  

(iii)  address the impact of the service-connected right shoulder disability on the Veteran's occupational functioning (regardless of his age).  

If the examiner is unable to comment on any of the above, he or she should so indicate and explain why.  The report of examination should include a complete rationale for all opinions expressed.  

5.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiners have responded to all questions posed.  If not, the report(s) must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

6.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the appeal is returned to the Board. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


